No. 04-00-00086-CR
Ruben GONZALES,
Appellant
v.
The STATE of Texas,
Appellee
From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-CR-4865
Honorable Sam Katz, Judge Presiding
Opinion by:	Tom Rickhoff, Justice
 
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Sarah B. Duncan, Justice
 
Delivered and Filed:	January 17, 2001
AFFIRMED AS MODIFIED
	Appellant Ruben Gonzales was charged with burglary of a habitation.  See Tex. Pen. Code
Ann § 30.02 (Vernon Supp. 2000).  Pursuant to a plea agreement, Gonzales pled no contest and was
sentenced to seven years imprisonment and a fine of $1,000.00.  Gonzales's appellate counsel filed
a brief pursuant to Anders v. California, 386 U.S. 738 (1967).  The brief proposed a single arguable
issue, and appellate counsel filed a motion to withdraw concluding the appeal is frivolous.  See
Anders, 386 U.S. at 744.  We reform the judgment of the trial court and affirm.
	The arguable appellate issue is Gonzales was credited with 207 days served prior to
sentencing, but had been incarcerated for 208 days.  The State has waived briefing.  Error in
calculation of jail time credit may be reformed on appeal.  See Jones v. State, 596 S.W.2d 134,139
(Tex. Crim. App. 1980), overruled on other grounds by Sneed v. State, 670 S.W.2d 262 (Tex. Crim.
App 1984) (overruling Jones on jury misconduct issue); Jackson v. State, 990 S.W.2d 879, 882 (Tex.
App.-Beaumont 1999, no pet.).  The judgment and sentence will therefore be reformed to give
Gonzales credit for the 208 days he spent in custody prior to sentencing.  See Lowe v. State, 997
S.W.2d 670, 673 (Tex. App.-Dallas 1999) (modifying judgment in Anders appeal).
	Counsel's brief meets the requirements of Anders.  Counsel has provided Gonzales with a
copy of the brief and advised him of the right to review the record and file a pro se brief.  Gonzales
has not done so.
	We have reviewed the record and counsel's brief.  We agree the appeal is frivolous and
without merit, except for the issue addressed above.  The judgment of the trial court is affirmed as
modified.  We GRANT counsel's motion to withdraw.  See Nichols v. State, 954 S.W.2d 83, 86
(Tex. App.-San Antonio 1997, no pet.).
								Tom Rickhoff, Justice
Do Not Publish